Citation Nr: 1417057	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 40 percent for diabetes mellitus.

4.  Entitlement to an initial compensable rating for diabetic retinopathy.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims for entitlement to service connection for hypertension, an initial rating in excess of 40 percent for diabetes mellitus and an initial compensable rating for diabetic retinopathy, and an October 2008 rating decision of the RO which denied entitlement to service connection for PTSD.  

The Board remanded the claims on appeal for further development in May 2011.  The Board's May 2011 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be further discussed below.

The issues of entitlement to service connection for hypertension, an initial rating in excess of 40 percent for diabetes mellitus, an initial compensable rating for diabetic retinopathy, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD which meets the DSM-IV criteria; the Veteran's claimed stressors relate to his fear of hostile military and terrorist activity consistent with the circumstances of his service; and a VA psychiatrist confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a current disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to service connection for PTSD, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  PTSD

The Veteran contends that he suffers from PTSD related to his military service.

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in 'combat with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  If VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be 'satisfactory,' i.e., credible and 'consistent with circumstances, conditions or hardships of service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors').  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in- service stressors.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's 'fear of hostile military or terrorist activity' and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  "For purposes of this section, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD.

The Veteran has alleged two main in-service stressors.  He describes working on the flight line, during his time flying in and out of Vietnam, and having "zappers" shooting at the planes, often located within 100 yards of him.  He said he was never issued a gun and described having to count the bullet holes after landing.  The Veteran also recounted that while flying out of Vietnam, the aircraft would be "filled with KIAs [killed in action] in body bags" and that the smell was incredibly offensive.  The Veteran's DD Form 214 indicates that he served in the air force as an aircraft mechanic specialist, and performance reports from the Veteran's service personnel record indicate that he performed preflight and postflight inspections and maintenance on his assigned aircraft.  Under the new 38 C.F.R. 3.304(f)(3), the Veteran had "service in a location that would involve 'hostile military or terrorist activity.'"  VBA Training Letter 211B (10-05), dated July 16, 2010.  The Veteran received the Vietnam Service Medal for his service in the Republic of Vietnam (RVN) during the Vietnam War.  In addition, there is nothing in the record which tends to refute the Veteran's assertions that he witnessed enemy fire and was onboard aircraft transporting the bodies of deceased servicemen.  The Board therefore finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service; thus, the Veteran's lay statements alone are sufficient to corroborate the stressors.

Having established that the Veteran has confirmed stressors, the Board will next look to see if the record shows that he has a diagnosis of PTSD in accordance with the DSM-IV, and if this diagnosis of PTSD is due to at least one of his confirmed stressors.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

The record shows that the Veteran has been diagnosed with PTSD.  The Veteran's VA claims file contains numerous VA treatment records that note a diagnostic impression of PTSD.  The Veteran was first tentatively diagnosed with PTSD in July 2007, and attended regular individual and group therapy session for his PTSD through at least August 2010.  The Veteran was also afforded a VA examination in July 2008, wherein a VA psychiatrist diagnosed the Veteran with PTSD.  38 C.F.R. § 3.304(f)(3).  The psychiatrist also documented the Veteran's report of stressors including having to carry bodies back from RVN on the plane and rocket attacks of the air bases in RVN.  

The Board acknowledges the negative evidence consisting of the September 2011 VA examination report.  The VA examiner reviewed the claims file and determined that the Veteran did not have a diagnosis of PTSD.  The examiner opined that the Veteran did not meet criteria A (response to a stressor involved intense fear, helplessness or horror), C (persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness), D (persistent symptoms of increased arousal, not present before the trauma), or F (PTSD symptoms cause clinically significant distress or impairment in social, occupational or other important areas of functioning).    

The Board finds the September 2011 examination report to be inadequate for adjudicatory purposes.  While the examiner noted reviewing the Veteran's claim file, no attempt was made to explain why evidence contradictory to the examiner's opinion was discounted.  With respect to criterion A, the Veteran underwent disability evaluation in July 2010, wherein the Veteran described feelings of helplessness from being shot at with no way to defend himself, which he then re-experienced as nightmares.  Regarding criterion C, the July 2008 VA examiner noted that the Veteran socially isolates himself, a VA social worker noted in August 2007 that the Veteran described a life lived in avoidance of intimacy and of emotion, also remarking that his ten years of drinking after discharge from service were likely another avoidance technique, and a VA psychologist who regularly treated the Veteran often noted that the Veteran's affect was blunted/restricted during his individual therapy sessions.  The August 2007 social worker's note also describes hyperarousal in the form of unexpected crying and opined that the Veteran's symptoms have produced clinically significant distress and have hindered him, particularly in the area of socialization.  Because none of the aforementioned evidence was mentioned by the September 2011 VA examiner, the Board finds this examination report to carry little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  Additionally, the Veteran's psychological treatment providers and the July 2008 VA examiner directly link the Veteran's PTSD to the incidents described by the Veteran in his written statements, in the VA treatment records, and VA examination report.  As such, the Board finds that there is a competent nexus opinion of record.  Therefore, the Board finds that a preponderance of the evidence is in favor of the Veteran's claim for entitlement to service connection for PTSD.  The evidence shows that the Veteran has a current diagnosis of PTSD based on his reported stressors.  Moreover, this diagnosis is the result of a stressor that is based on 'fear of hostile military activity' as defined by the amended regulations.  Under these circumstances, service connection is warranted for PTSD.  38 C.F.R. § 3.304(f) (2013).


ORDER

Service connection for PTSD is granted.


REMAND

Reasons for Remand:  To provide the Veteran with adequate VA examination and opinions, to ensure compliance with prior remand directives, to procure updated VA treatment records, and to develop and adjudicate a claim for entitlement to TDIU.

Hypertension

Pursuant to the Board's May 2011 remand instructions, the Veteran was provided with a VA examination relating to his diabetes mellitus, and an opinion regarding whether the Veteran's diabetes mellitus and/or diabetic nephropathy had caused or aggravated his hypertension.  It is well established that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds that the etiological opinion is deficient, and an addendum opinion is necessary to ensure the Veteran is afforded an adequate opinion.

The May 2011 examiner opined that it is less likely than not that the Veteran's hypertension is secondary to diabetes mellitus, because it is a coexisting morbidity that started around the same time as the Veteran's diabetes mellitus.  The examiner also stated that it is less likely than not that the Veteran's diabetes mellitus has aggravated his hypertension, and it is less likely than not that the Veteran's minimal renal function impairment has contributed to, or is aggravating, his hypertension condition.  Although the Board finds that the examiner provided a sufficient rationale with regard to the question of whether the Veteran's diabetes mellitus caused or is related to his hypertension, the remaining portions of the opinion are merely conclusory and do not provide the rationale or supportive explanation required for the Board to make an informed decision.  Thus, the opinion provides an inadequate basis for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Additionally, the Veteran has brought a claim for hypertension, for which the Board must consider all theories of recovery.  See Robinson v. Mansfeld, 21 Vet. App. 545 (2007).  While the October 2011 VA examiner provided an opinion as to the issue of secondary service connection, the examiner did not opine as to the likelihood that the Veteran's hypertension was caused by an in-service injury, event, or disease, to include in-service exposure to Agent Orange.  The claims file contains an August 2007 letter from a treatment provider at the Grand Rapids Community Based Outpatient Clinic (CBOC) stating that the Veteran has hypertension that is at least as likely as not "secondary to, related to, caused by or worsened by Agent Orange [e]xposure."   

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the United States Court of Appeals for Veterans Claims (Court) decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).  Although the August 2007 CBOC letter contains a positive etiological opinion, the complete lack of an explanation or rationale renders the opinion insufficient for adjudicatory purposes.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008)      

Because the VA examiner's opinion is inadequate for the aforementioned reasons, an addendum opinion is required.

Diabetes Mellitus

Pursuant to the Board's May 2011 remand directive, the Veteran was provided with a VA examination to determine the degree of impairment resulting from his diabetes mellitus.  Although the remand instructions specifically directed that the examiner was to indicate which of three presented paragraphs best described the Veteran's degree of impairment, the examiner did not provide a response.  

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a supplemental opinion must be ordered which complies with the Board's instructions.  

Diabetic Retinopathy

The Veteran was provided with a VA eye examination, in September 2011, in accordance with the Board's May 2011 remand directive.  However, as the examination report does not substantially comply with the Board's remand instructions, additional examination is required.

The Board directed that the examination must be conducted following the protocol in VA's Disability Worksheets for VA Eye Examinations.  It is noted that the worksheet requires measurements for each eye regarding near and far vision, both corrected and uncorrected.  The September 2011 examination does not appear to have included measurements regarding near vision, or specific findings regarding whether the Veteran has diplopia or visual field defects, also required by the worksheet.  Further, in the May 2011 Remand, the Board instructed that the examiner provide an opinion regarding potentially overlapping symptomatology and the eye disability's effect on the Veteran's unemployability.  These questions were not addressed by the September 2011 VA examiner.  

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an additional examination must be ordered which complies with the Board's instructions.  

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

In this case, the claims file contains a VA treatment record from August 2009 which notes that the Veteran reported losing his job because of too many absences related to his increasing health problems.  The Veteran also receives social security disability payments, and the record contains a January 2011 Social Security Administration decision finding that the Veteran has been disabled since July 2009, and that considering his impairments, including his service-connected diabetes mellitus and associated neuropathies, education, age, work experience, and functional capacity, there are no jobs that exist in significant numbers in the national economy that the Veteran can perform.  

The Board notes that the Veteran has been granted individual unemployability from September 12, 2011.  However, as a TDIU claim is part and parcel of a claim for and increased-rating, the Board thus finds that the issue of entitlement to TDIU prior to September 12, 2011 has been raised, and that it must be remanded for initial development.

VA Treatment Records

The evidence already of record indicates that the Veteran receives ongoing treatment with the Grand Rapids Outpatient Clinic (OPC) and the Battle Creek VA Medical Center (VAMC).  The most recent VA treatment record in the claims file, including electronic records, is from August 2010.  On remand, updated VA treatment records should also be secured.

Accordingly, the claims are REMANDED for the following action:

1.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on a schedular and an extraschedular basis as per 38 C.F.R. §§ 4.16(a), (b). 

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4.  Obtain any and all VA treatment records from the Battle Creek VAMC and the Grand Rapids OPC from August 2010 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

5.  Thereafter, refer the Veteran's VA claims file to the VA examiner who conducted the October 2011 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's hypertension.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a.  Whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during service is otherwise related to his active military service, to include his presumed exposure to Agent Orange.

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.

c.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his diabetic nephropathy.

d.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated by his diabetic nephropathy.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

(For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing the development requested in part 4, refer the Veteran's claims file to a suitably qualified VA medical professional for a supplemental opinion as to the current severity of the Veteran's diabetes mellitus.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this opinion.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must indicate which of the following paragraphs, a), b), or c), best describes the degree of impairment caused by the Veteran's diabetes mellitus.

a.  Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.

b.  Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

c.  Requiring insulin, restricted diet, and regulation of activities. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing the development requested in part 4, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current state of his service-connected diabetic retinopathy.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examination must be conducted following the protocol in VA's Disability Worksheet for VA Eye Examination.  All questions posed in the worksheets must be addressed by the examiner.  In addition, the examiner is to indicate:

a.  Whether any of the eye disabilities identified during the examination have overlapping symptomatology such that there is a potential for evaluation of the same disability under various diagnoses.

b.  The functional effect(s) of the Veteran's eye disability on his occupational and recreational activities.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  After the aforementioned development has been completed, and after conducting any additional development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for hypertension, an initial compensable rating for diabetic retinopathy, an initial rating in excess of 40 percent for diabetes mellitus, and TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


